         Case: 3:20-cv-00135-slc Document #: 50 Filed: 06/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MIGUEL E. GARCIA,

         Plaintiff,
                                                     Case No. 20-cv-135-slc
    v.

BRIAN FOSTER, TERRY MILLER,
CAPTAIN WESTRA, CAPT. TRINTT,
CAPT. SANCHEZ, CAPT. RADTKE,
SGT. JOHN DOE, SGT. KROLL,
C/O JOHN DOE, SW MRS. DU
FRANE, D. JONES, CAPT. JOHN DOE,
and ICE MRS. PATTEN,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                             6/9/2021
         Peter Oppeneer, Clerk of Court                        Date
